DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3-9, 15-20, none of the prior art teaches or suggests, alone or in combination, a display substrate, comprising: a lead on a same layer as the drain; an insulating layer on a side of the driving transistor away from the substrate, the insulating layer covering the driving transistor and the lead and having a first via hole opposite to the drain; an auxiliary conductive structure on a side of the insulating layer away from the substrate, and the auxiliary conductive structure connected to the drain through the first via hole; and the driving transistor and the first via hole are in the light emitting region, and the second via hole is in the non-light emitting region, wherein the display substrate further comprises a first electrode on a side of the first planarization layer away from the substrate and in the light emitting region, the first electrode being connected to the auxiliary conductive structure through the second via hole, and wherein the lead is provided between the first via hole and the second via hole.
With respect to claims 10-14, none of the prior art teaches or suggests, alone or in combination, a method of fabricating a display substrate, comprising: the insulating layer covering the source and the drain as well as the lead and having a first via hole disposed therein; forming an auxiliary conductive structure on the insulating layer, the auxiliary conductive structure being connected to the drain through the first via hole; and forming a light emitting diode on the first planarization layer, the light emitting diode being connected to the auxiliary conductive structure through the second via hole, wherein forming the light emitting diode comprises forming a first electrode on the first planarization layer, the first electrode being connected to the auxiliary conductive structure through the second via hole, and wherein the lead is provided between the first via hole and the second via hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818